ORDER

PER CURIAM.
Orlando Fields (“Movant”) appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying his claim that trial counsel Robert Steele provided ineffective assistance of counsel by failing to advise Movant that he could testify at the penalty phase of his trial. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).